Citation Nr: 0738743	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-35 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which, in pertinent part, denied 
claims of entitlement to service connection for PTSD, for 
schizophrenia, and for headaches.   

The veteran has been diagnosed with PTSD and schizophrenia, 
which are separate psychiatric diagnoses quite different in 
nature.  See American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  
Recognizing the important differences in the nature of these 
disorders, VA Law and regulations entail different criteria 
for establishing service connection for each of these two 
psychiatric disorders.  As a result, and given the factual 
background of the case, these two different psychiatric 
disorders are addressed here as separate claims.  The Board 
is able to adjudicate the PTSD claim, but must remand the 
schizophrenia claim for further development.  

In a November 2002 rating decision, the RO previously denied 
a claim for service connection for an adjustment disorder 
with depressed mood.  The veteran did not appeal that 
decision, which is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2007).  As the currently claimed 
psychiatric disorders are different from that of the claim 
denied in the November 2002 rating decision, the Board need 
not first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of the current claim.  The veteran is not 
prejudiced in any way by the current adjudication of the PTSD 
claim or remand of the schizophrenia claim.  

The veteran testified before the undersigned in August 2007 
at a Travel Board hearing held at the RO.

In the November 2003 statement from the veteran in which he 
raised the present claims on appeal, he also raised a claim 
for non-service connected pension benefits.  That claim has 
not been addressed by the RO in a rating action.  Therefore, 
the issue is referred to the RO for appropriate action. 
 
The issues of entitlement to service connection for 
schizophrenia and for headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence on file does not show that 
the veteran has an acceptable diagnosis of PTSD related to a 
verified stressor during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9, 
4.125(a), 4.127 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2004, March 2005, and March 2006.  In those letters the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claim on appeal for service connection.  
VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records, a hearing transcript of the August 2007 Travel Board 
hearing before the undersigned, and statements made in 
support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim. 

II.  Analysis

The veteran claims entitlement to service connection for PTSD 
due to in-service stressors involving assaults experienced 
while in a stockade for punishment after being adjudicated as 
absent without leave (AWOL).
  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be granted only when a disability was 
incurred or aggravated in the line of duty and was not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his abuse of 
alcohol or drugs. 38 C.F.R. § 3.301(a).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; (2) a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and (3) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

With respect to the first element (a diagnosis of PTSD), 
under DSM-IV a sufficient stressor is one in which a person 
has been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that "a clear (that is, unequivocal) 
PTSD diagnosis by a mental-health professional must be 
presumed . . . to have been made in accordance with the 
applicable DSM [Diagnostic and Statistical Manual of Mental 
Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition." Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  A qualified stressor is not to be 
limited to just one single episode; a group of experiences 
also may affect an individual, leading to a diagnosis of 
PTSD.  Id; Manual M21-1, Part VI, para. 7.46(b)(2). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996). See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.

As reflected in the transcript of the August 2007 travel 
board hearing, the veteran testified that his claimed 
stressor basically involved being physically abused while 
confined to the stockade for being absent without leave 
(AWOL).  In that testimony and in a previous statement 
received in April 2005, he outlined a number of episodes 
occurring while in the stockade that led to his PTSD.  These 
incidents included being physically abused, including being 
kicked, thrown out of bed, punched, jumped, slapped, having 
buckets of water thrown on him, being pulled out of the lunch 
line, being made to do extra sit-ups, having stuff put into 
his underwear, and having to stand outside in formation in 
his underwear in the rain.  He was also talked about very 
badly.  During that time he was afraid to sleep at night for 
fear that the guards would come in and abuse him.  He stated 
that he was told not to tell anyone or he would regret it.    

As an initial matter, the evidence includes a diagnosis of 
PTSD.  The evidence, however, does not show, and the veteran 
does not claim that his claimed stressor is related to 
combat.  His service personnel records show that he was AWOL 
for two days, and that he was subsequently imprisoned for a 
23-day period in October and November 1979.  There is no 
indication or claim that he participated in combat.     

As combat status is not shown, the veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence; rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

While the veteran claims he was physically abused while in 
prison, there is no documentation on file or otherwise 
available that could verify the occurrence of any such 
stressful event.  The service personnel records do not show 
any indication that the veteran was abused during his 
imprisonment for AWOL in 1979.  Review of service medical 
records also shows no indication of any complaints or 
treatment for injury or conditions that could be associated 
with the claimed physical abuse.  Likewise, the service 
medical records do not include any treatment records showing 
complaints or treatment for anxiety or other psychiatric 
conditions.  
 
During the August 2007 Travel Board hearing, the veteran 
testified that he never reported the abuse received while 
imprisoned in 1979.  He also testified that prior to 
discharge he did not have any emotional or psychological 
problems; and that the first time he sought treatment was in 
1986 or 1987 when he sought treatment from VA.  

After careful review of the claims file, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  In 
analyzing this claim, the Board notes that service personnel 
records and service medical records contain no indication of 
the claimed abuse.  Nor do the service medical records show 
any indication of any psychiatric complaints such as anxiety, 
difficulty sleeping, or any problems with alcohol or drug use 
during service.  Further, the veteran has indicated in 
testimony that he did not report the abuse at the time, or 
have any associated psychiatric problems in service.

The first indication in the claims file of any mental 
disorder appears in VA treatment records dated in June 2002; 
however, for present purposes the Board assumes that, as he 
testified, the veteran received treatment for psychiatric 
symptoms in 1986 or 1987.  Nevertheless, existing treatment 
records in June 2002 do not diagnose PTSD, and only indicate 
that the veteran had substance abuse and depressive 
disorders.  During a VA mental disorders examination in 
October 2002, the veteran made no mention of any in-service 
stressor such as the abuse later asserted in connection with 
the current claim on appeal.  

The first indication of the specific psychiatric disorder of 
PTSD is in 2005.  VA treatment records in June 2005 contain a 
diagnosis including PTSD.  The treatment provider did not 
attribute that diagnosis to any stressor.  In a later June 
2005 VA progress note, the veteran's treating psychiatrist 
diagnosed PTSD, noncombat related.  In that record, the 
medical provider noted that the veteran reported being in 
jail during service and that he claimed to have been beaten 
up, kicked, and hollered at by the guards there.  

In sum, there was no evidence of PTSD in service or for many 
years thereafter.  The first evidence of PTSD is in 2005, 
over 25 years following the veteran's discharge from service.  
This extended period after service ended in 1980 without 
treatment weighs against the claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000)

The Board notes that length of time between separation from 
service and the diagnosis of PTSD is not fatal to the 
veteran's claim.  Service connection for PTSD could still be 
granted if a medical professional links such a diagnosis to a 
verified inservice stressor event.  More importantly in this 
matter, the evidence of record does not support the 
occurrence of a credible stressor in service.  There is no 
indication in the service personnel or medical records 
suggesting that the veteran received any injuries ordinarily 
attendant to the types of assaultive abuses claimed; or that 
in response to the claimed stressors, he had any emotional 
reactions or conditions, such as sleep difficulties, 
etcetera.  Also, the veteran has testified indicating that he 
did not report the abuses, and had no emotional or 
psychological problems prior to discharge.  As such, a remand 
to search for documentation of the claimed, but unreported 
inservice events would not serve any useful purpose.  

There is no contemporaneous evidence in the record to 
otherwise suggest that the veteran was exposed to an event he 
perceived as traumatic, that is, an event or events that he 
either experienced, witnessed, or was confronted with that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others.  To 
the extent that an examiner may have implicitly attributed a 
diagnosis of PTSD to any inservice stressor, there is no 
evidence to substantiate any such stressor, and therefore 
that evidence is not probative.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a medical opinion that is based on the 
veteran's recitation of medical and service history, and not 
his documented history, is not probative).   

In summary, the veteran is not shown to have been exposed to 
a verifiable stressor in service and he did not display 
manifestations of any psychiatric condition for many years 
thereafter.  The Board finds that the weight of the evidence 
does not show that the veteran has PTSD due to service.  As 
the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.
 

REMAND

The veteran is claiming entitlement to service connection for 
schizophrenia and for headaches.  Prior to adjudication of 
these claims a remand to the RO is necessary for the 
following reasons.

Review of the claims file shows that the earliest VA medical 
records on file are dated in June 2002.  The claims file 
contains VA treatment records dated from June to August 2002, 
and from May to June 2004; and a VA progress note submitted 
by the veteran and dated in June 2005.  Review of these 
medical records indicates that they are all from Tuskegee VA 
Medical Center.  The East Campus of the Central Alabama 
Veterans Health Care System (CAVHCS) is in Tuskegee, Alabama.

The veteran has indicated that he received treatment from VA 
prior to June 2002 for his psychiatric condition and 
headaches.  Review of the August 2007 Travel Board hearing 
transcript shows that the veteran testified that he had 
received treatment from VA for his psychiatric condition as 
early as 1986 or 1987, at the Montgomery, Alabama VA Medical 
Center, as well as at the Tuskegee, Alabama VA Medical 
Center.  The West Campus of CAVHCS is in Montgomery, Alabama.  
The veteran also testified that he received treatment from VA 
for his headaches subsequent to 1994 at the Montgomery, 
Alabama VA Medical Center.  He indicated that this treatment 
was in 2000 or 2002.  

In sum, it appears that VA has been placed on notice that 
there are outstanding VA treatment records dated prior to 
June 2002, including from the West Campus of CAVHCS in 
Montgomery, Alabama.  Further, at the time of the August 2007 
Travel Board hearing, the veteran indicated that he was still 
receiving treatment from VA; however, subsequent to June 
2004, the only VA medical records on file are those dated in 
June 2005, which was provided by the Veteran.

VA medical records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Prior to the 
Board's adjudication of the veteran's claim, the RO should 
obtain any existing VA medical treatment records not on file.  
See also 38 U.S.C. § 5103A (West 2002 & Supp. 2005); Id.; see 
also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable

In particular, the RO should obtain any existing VA medical 
treatment records not on file for treatment of the veteran's 
psychiatric condition and/or headaches, to specifically 
include records of treatment at the Central Alabama Veterans 
Health Care System (CAVHCS) at the West Campus in Montgomery, 
Alabama, and at the East Campus in Tuskegee, Alabama.  This 
action should specifically include a request for any such 
medical records dated before June 2002, as well as for any 
missing records of treatment after that date.  

To ensure that VA's duty to assist has been met, after 
obtaining any relevant medical records outstanding, the RO 
should take any further actions to further  develop the case 
as deemed appropriate.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
previously unobtained medical records of 
treatment for a psychiatric condition or 
for headaches, from the Central Alabama 
Veterans Health Care System, at both the 
West and East Campuses in Montgomery and 
Tuskegee, Alabama, respectively.  This 
action should specifically include all 
available medical records pertaining to a 
psychiatric condition or headaches dated 
prior to June 2002, and any missing 
records dated from that date to the 
present.

2.  The RO should conduct any additional 
development deemed appropriate by the RO, 
to include VA examination to provide an 
opinion on etiology if determined 
necessary.  See 38 C.F.R. § 3.159(c). 

3.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


